Mr. Justice Dunn delivered the opinion of the court: The Appellate Court for the Fourth District reversed, without remanding, a judgment recovered in the circuit court of Madison county by William J. Baxter against the city of Venice and granted a certificate of importance and appeal to this court. The appellant was elected city attorney of the city of Venice and the suit was for his salary for six months. He was not licensed to practice law and the defense was made on that ground. Suing for his salary, he was required to prove that he was an officer de jure. The statute provides no qualification for a city attorney, except that he shall be a qualified elector of the city and shall have resided therein at least one year next before his election. Neither does the law prescribe the duties of the city attorney, but they are left to implication. An attorney, using the word in its broadest sense, is a substitute authorized by another to act for him-. Where an agent is formally appointed for some particular business or with general authority to act for another he is called an; attorney in fact, but when the word is used without qualification it is usually understood to refer to an attorney at law. It is used so- in the Cities and Villages act, which requires the election of a city attorney as well as a city clerk and a city treasurer. It was not intended that the city should elect an agent who should represent and act for the city, generally, as. its business agent. A reasonable interpretation of the requirement is that the city attorney should give advice and counsel upon legal questions to the city and its officers and should represent the city in the courts and in the preparation and trial of cases for it. He could not represent the city in a court of record unless he was a licensed attorney. In Tedrick v. Hiner, 61 Ill. 189, we held that one having no- license as an attorney at law could not recover for services rendered as such attorney. Among the services required of the appellant.by the city ordinances were prosecutions for violations of city ordinances and the conducting of appeals from justices’ courts, and all these -services could be rendered only by a licensed attorney. The law contemplated that the services to be rendered by a city attorney were such as only a licensed attorney coüld render. An incumbent of the office is therefore required to be a licensed attorney. (Donaldson v. Village of Dieterich, 247 Ill. 522.) The Appellate Court found that the appellant was not a licensed attorney, and therefore properly adjudged that he could not recover, and reversed the judgment of the circuit court. Judgment affirmed.